Townsend, Judge,
concurring specially on rehearing. The petition, which is here on demurrer, recites that there is attached thereto as Exhibit B the signature card of the parties to the deposit. The motion to rehear quotes the contents of the signature card, and, if it is in fact attached to the petition, then the question becomes not one of gift but of contractual survivorship rights under an express written contract of joint tenancy, Nash v. Martin, 90 Ga. App. 235 (82 S. E. 2d 658) would control, and the petition would be subject to general demurrer.
I do not find “Exhibit B” attached to the petition in the record here or elsewhere in the record. Accordingly, in the absence of allegations relating to this contract, I concur in the decision as written.